McMurray, Presiding Judge.
Defendant appeals his conviction of two counts of armed robbery after his motion for new trial was heard and denied. Held:
Defendant’s sole enumeration of error is the denial of the motion for new trial in that the verdict was without evidence sufficient to support it. He contends that at the trial no rational trier of fact could have found proof of guilt beyond a reasonable doubt. After our examination of the record and transcript we do not agree. At trial the defendant was identified positively by at least five people with reference to his armed robbery of a bank. He was given money which contained tear gas dye bombs. He was thereafter seen running out of the bank and through a cloud of red smoke. He had not only robbed *274the five tellers in the bank, but also took a service revolver from a police officer working as security for the bank holding a 12-gauge shotgun in the officer’s back. He was apprehended within 30 minutes of the robbery running through a wooded area approximately a half mile from the bank wearing a t-shirt with some red dye on it. There was expert testimony that the red dye on the t-shirt could have come from the dye used by the bank. A rational trier of fact could reasonably have found from this evidence proof of guilt beyond a reasonable doubt. Jordan v. State, 159 Ga. App. 804 (285 SE2d 249); Boyd v. State, 244 Ga. 130, 132 (5) (259 SE2d 71); Turner v. State, 151 Ga. App. 169, 170 (259 SE2d 171).
Decided April 12, 1983.
Earl A. Davidson, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Paul L. Howard, Jr., Richard Hicks, Assistant District Attorneys, for appellee.

Judgment affirmed.


Shulman, C. J., and Birdsong, J., concur.